DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (20180263432) in view of Shiery (5732741).
Regarding claim 1, Yang discloses a portable liquid dispenser (10) configured for consumer use in dispensing soap, sanitizer, or ingestible liquids, comprising: a housing (12); a reservoir (16) configured to store a liquid; a fluid pathway (124) included at least in part in a flexible tube disposed in the housing (par. 0005 and 0068), wherein the flexible tube has an inlet and an outlet (par. 0005 and claim 1); a pump (18) disposed in the housing, wherein the pump comprises: a rotor (127) including a plurality of rollers (119), wherein the rotor has a rotor rotational axis (125A), wherein each of the plurality of rollers has a roller rotational axis (125B), and wherein the plurality of rollers is configured to rotate about the rotor rotational axis and the roller rotational axis; a motor (134) disposed in the housing, wherein the motor is configured to drive the pump configured to cause the liquid to move through the flexible tube (par. 0005); a sensor (132) configured to generate an electrical signal; and an electronic processor (46) configured to receive the signal from the sensor to control the motor to dispense the liquid.
Yang DIFFERS in that it does not disclose a fluid flow damper in fluid communication with the fluid pathway and the pump. Attention, however, is directed to the Shiery reference, which discloses a fluid flow damper in fluid communication with a fluid pathway and the pump (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang reference in view of the teachings of the Shiery reference by employing a fluid flow damper for the purpose of dampening fluid pulses (see abstract and col. 1, lines 15-20 of Shiery).
Regarding claim 2, Yang as modified by Shiery discloses the claimed invention except for a second damper. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a second damper for the purpose of achieving a greater dampening effect, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, the dispenser further comprising a nozzle (28 of Yang) configured to allow the liquid to be dispensed.
Regarding claim 4, the damper is positioned in a fluid pathway between the pump and the nozzle (col. 1, lines 8-13 of Shiery).
Regarding claim 5, Yang as modified by Shiery discloses the claimed invention except for the damper being positioned in a fluid pathway between the reservoir and the pump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the damper in the fluid pathway between the reservoir and the pump for the purpose of dampening fluid pulses in the fluid pathway, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 6, the damper comprises a membrane (14 of Shiery).
Regarding claim 7, the damper comprises entrapped air nitrogen (col. 4, lines 5-6 of Shiery).
Regarding claim 8, the damper helps to produce a substantially even flow of liquid (col. 3, lines 15-20 of Shiery).
Regarding claim 9, the damper helps to produce an uninterrupted flow of liquid (col. 3, lines 15-20 of Shiery).
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (20180263432) in view of Ciavarella et al. (8740019).
Regarding claim 10, Yang discloses a portable liquid dispenser (10) configured for consumer use in dispensing soap, sanitizer, or ingestible liquids, comprising: a housing (12) ; a reservoir (16) having an interior configured to store a liquid; a fluid pathway (124) having an opening in fluid communication with the interior of the reservoir; a pump (118) comprising a plurality of rollers (119), each of the plurality of rollers being configured to contact a portion of the fluid pathway in a flexible tube such that each of the plurality of rollers compresses a portion of the flexible tube that is in contact with the roller (par. 0008-0009); an electronic control unit (46) in electrical communication with the pump.
Yang DIFFERS in that it does not disclose a rotation-tracking feedback system in electrical communication with the electronic control unit. Attention, however, is directed to the Ciavarella reference, which discloses a rotation-tracking feedback system in electrical communication with the electronic control unit (col. 8, lines 10-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang reference in view of the teachings of the Ciavarella reference by employing a rotation-tracking feedback system for the purpose of tracking the rotation of the rollers (col. 8, lines 10-13 of Ciavarella).
Regarding claim 11, the rotation-tracking feedback system comprises a magnetic sensor that produces an electrical signal (col. 8, lines 10-30 of Ciavarella).
Regarding claim 12, the magnetic sensor is configured to measure a magnetic field emitted by a magnet on at least one of the rollers (col. 8, lines 10-30 of Ciavarella).
Regarding claim 13, the electronic control unit is configured to use the electrical signal from the magnetic sensor to measure the amount of rotation of the rollers (col. 8, lines 10-30 of Ciavarella).
Regarding claim 14, the electronic control unit is configured to use the amount of rotation of the rollers to estimate the volume of liquid dispensed (par. 0086-0087 of Yang).
Regarding claim 15, the electronic control unit is configured to use the volume of liquid dispensed to control the operation of the pump (par. 0086-0087 of Yang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754